Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered March 28, 2001, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a *293term of 5 to 10 years, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People concede, defendant’s request for an agency charge should have been granted. Viewed most favorably to defendant, a reasonable view of the evidence supports that defense (see People v Lam Lek Chong, 45 NY2d 64, 74-75, cert denied 439 US 935).
In view of this disposition, we need not reach defendant’s other claim. Concur — Mazzarelli, J.P., Rosenberger, Rubin and Gonzalez, JJ.